t c memo united_states tax_court bestate of fred o godley deceased fred d godley administrator cta petitioner v commissioner of internal revenue respondent docket no filed date c wells hall iii for petitioner james gray for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure in petitioner’s federal estate_tax unless otherwise noted all section references are to the internal_revenue_code in effect for the date of decedent’s death - - and all rule references are to the tax_court rules_of_practice and procedure after concessions we must decide the fair_market_value of decedent’s interest in five partnerships as of date findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and the attached exhibits decedent was a resident of charlotte north carolina when he died testate on date lisa g gilstrap gregory godley and kimberly e godley all of whom are grandchildren of decedent were appointed coexecutors of the estate of fred o godley estate at the time of filing of the petition in this case the address of the coexecutors was in charlotte north carolina after the filing of the petition the original coexecutors of the estate resigned and fred d godley fred jr one of decedent’s sons succeeded as administrator c t a of the estate a federal estate_tax_return was timely filed under extension on or about date the estate elected to use the alternate_valuation_date of date at the time of his death decedent owned a 50-percent interest in each of the five general partnerships in issue with the remaining 50-percent interest in each owned by fred jr four of these partnerships which were formed in owned and operated housing projects for elderly tenants known as monroe - housing for the elderly monroe clinton housing for the elderly clinton rocky mount housing for the elderly rocky mount and charlotte housing for the elderly charlotte collectively referred to the housing partnerships for each of the housing partnerships fred jr was permanently established as the managing partner the partnership agreements for the housing projects contained the following provisions section dollar_figure management of partnership the overall management and control of the business and affairs of the partnership shall be vested in the managing partner the managing partner designated herein provided however no act shall be taken or sum expended or obligation incurred by the partnership or any partner with respect to a matter within the scope of any major decision major decision affecting the partnership unless such major decision has been approved by partners holding collectively a interest in the partnership major decisions included the acquisition and sale of land or partnership property financing expenditures in excess of dollar_figure entering into major contracts or any other decision or action which materially affects the partnership or the assets or operation thereof section dollar_figure day to day management a subject_to the limitations set forth in this article ii the day to day management of the partnership’s business shall be conducted by the managing partner fred d godley jr and his agents and designees such managing partner subject_to the limitation set forth in section dollar_figure above shall implement the major decisions of the partners q4e- day-to-day management included duties such as effecting property acquisitions as decided by the partnership protecting title paying debts and setting aside reserves for replacement of assets or to cover contingencies section dollar_figure distribution of net_cash_flow a the net_cash_flow of the partnership shall be distributed to the partners annually or at such more frequent intervals as the managing partner shall determine the net_cash_flow of the partnership as used herein shall mean the net profits derived from the property owned by the partnership as computed in accordance with normal and accepted accounting principles except that depreciation of buildings improvements furniture fixtures furnishings and equipment shall not be taken into account mortgage amortization paid_by the partnership shall be considered a deduction and i111 any amounts expended by the partnership in the discretion of the partners for capital improvements or set_aside by the managing partner as a reserve for the replacement of assets of the partnership or other contingencies shall be considered a deduction borrowings of the partnership shall be excluded in computing net_cash_flow although fred jr was managing partner decedent was actively involved in the housing partnerships he regularly visited the housing projects to inspect the property and to attend to tenants’ concerns maintenance and the like he made his own decisions without consulting with fred jr when such issues arose moreover decedent had a long history as a businessman in the field of construction and brought his sons into the business finally when he was engaged in a business_enterprise he was almost always the person in charge - upon the formation of monroe clinton and rocky mount decedent and fred jr each owned a 45-percent general_partnership interest and a third party frank m mccool mccool owned the remaining 10-percent general_partnership interest mccool was an engineer and worked as a general manager for a company that fred jr operated decedent and fred jr each owned percent of charlotte from inception mccool predeceased decedent and in decedent and fred jr purchased mccool’s three 10-percent general_partnership interests from his widow for a total of dollar_figure thereafter and until decedent’s death decedent and fred jr each owned a 50-percent general_partnership interest in each of the housing partnerships the housing partnerships held multifamily rental housing projects operated and maintained under housing assistance payments contracts hap contracts with the u s department of housing and urban development hud pursuant to the united_states housing act of ch 50_stat_888 currently codified pincite u s c secs 1437-1437x and the department of housing and urban development act publaw_89_174 79_stat_667 currently codified pincite u s c secs the hap contracts were executed by hud in order to provide through local public housing agencies financial assistance to eligible families of lower income in renting housing pursuant to these hap contracts the government pledged to pay a certain annual contribution to the applicable public housing agency on behalf of -- - the contracting housing partnership housing assistance payments made to the housing partnerships covered the difference between the contract rental rates agreed to under the hap contracts contract rents and that portion of the rent payable by eligible families determined in accordance with hud-established schedules and criteria the term of the hap contracts for monroe charlotte and rocky mount wa sec_30 years and for clinton was years also in general the hap contracts entitled the owner to housing assistance payments in the amount of percent of the contract rent for a period not exceeding days i in the event a unit covered under the hap contract covered unit was not leased within days of the effective date of the hap contract or upon the vacancy of a covered unit by an eligible family in the event a covered unit remained vacant for a period exceeding days the owner could in general request additional payments in an amount equal to the principal and interest payments required to amortize that portion of the debt service attributable to the vacant unit for up to additional months on date after the formation of the housing partnerships a fifth general_partnership godley management association gma which was owned percent each by decedent and fred jr was formed for the purpose of managing the operations of the housing partnerships the formation of gma for - this purpose was required by hud as of the valuation_date gma held no real_estate or other fixed assets and served only as a management company for the housing partnerships to oversee leasing maintenance and repair in compliance with hud requirements gma received a management fee from each of the housing partnerships equal to percent of rental income on the federal estate_tax_return decedent’s interests in the five partnerships were reported at a fair_market_value of dollar_figure each at the time of decedent’s death the partnership_agreement for each housing project contained a provision granting fred jr or his personal_representatives heirs or assigns the option to purchase decedent’s interest in said partnership for the sum of dollar_figure this option provision was contained in each of the original partnership agreements on date fred jr exercised these options to purchase decedent’s interests in the four housing partnerships for the payment of the option_price of dollar_figure for each partnership_interest or dollar_figure on ' sec dollar_figure of each partnership_agreement provides notwithstanding any of the foregoing fred d godley or his personal representative heirs or assigns shall have the option to purchase the partnership_interest of f o godley from either f o godley or his personal representative heirs or assigns for the sum of ten thousand dollar_figure this option may be exercised at any time during the existence of the partnership fred d godley shall notify all other partners in writing of his intention to exercise this option to purchase --- - date decedent and fred jr executed a similar option with respect to decedent’s interest in gma the estate also accepted a cash payment in the amount of dollar_figure from fred jr for decedent’s 50-percent interest in gma ’ from through fred jr was the defendant in an equitable distribution suit brought by his former spouse jean h godley an equitable distribution judgment was filed by the district_court of mecklenburg county north carolina on date in the equitable distribution proceedings the nature of the foregoing option provisions was in issue and testimony was presented concerning the same also depositions were taken of fred jr and decedent in connection with the equitable distribution proceedings on the same issue fred jr testified by deposition and at trial that the options were done for the purpose of circumventing inheritance taxes and were a gift decedent testified by deposition that the options would simplify at my death the closing of my estate and also would help establish to the government our worth whereby he ie fred jr could buy it at a reasonable price and in answer to the question whether the options were a gift that you made to him ie fred jr at the time you signed the petitioner was unable to produce a copy of the partnership_agreement for gma but the testimony supports and we have found that a similar option agreement existed in the case of gma --- - contract decedent replied that’s right the judgment of equitable distribution held as follows all of the evidence indicates and the court finds that there was no consideration for defendant’s father giving to defendant options to acquire defendant’s father’s interest in the five partnerships both defendant and his father testified unequivocally that the options were gifts to defendant from defendant’s father the court finds such testimony to be credible and further finds that these options were gifts to defendant from his father emphasis added at issue in the equitable distribution litigation was the value of fred jr ’s 50-percent general_partnership interest in the partnerships in this regard fred jr was asked whether the idea of hud-subsidized projects originated with him or decedent and he testified that he could not recall as part of the litigation both the plaintiff fred jr ’s former spouse and the defendant fred jr produced expert witnesses and reports regarding the value of fred jr ’s 50-percent general_partnership interest in the partnerships as of date the court accepted the plaintiff’s expert appraisal of gma prepared by mitchell kaye kaye in his appraisal kaye estimated the net fair_market_value of gma as of date to be dollar_figure and concluded that fred jr ’s 50-percent interest in gma hada net fair_market_value of dollar_figure as of date the court also accepted the expert appraisals of robert o beck iii beck who relied on david a dvorak dvorak in valuing the improved real_estate held by monroe and charlotte and tom j keith keith in valuing the improved real_estate held by clinton -- - and rocky mount beck valued decedent’s housing partnership interests as follows total value of fred jr ’s entity the partnership interest monroe dollar_figure dollar_figure clinton big_number big_number rocky mount big_number big_number charlotte big_number big_number dvorak and keith both qualify as experts on valuation of real_estate and kaye and beck qualify as experts on the valuation of businesses on date respondent mailed a notice_of_deficiency for federal estate_tax the values of decedent’s 50-percent partnership interests determined by respondent in the notice were derived by averaging values of decedent’s interests as determined under a net asset approach and an income approach after applying a 10-percent discount for lack of marketability to each ’ the values were as follows partnership income value asset value average monroe dollar_figure dollar_figure dollar_figure clinton big_number big_number big_number rocky mount big_number big_number big_number charlotte big_number big_number big_number gma big_number big_number big_number in calculating income value respondent applied a capitalization rate of percent no lack of marketability discount was applied to the net asset value of gma in a report prepared for this court in valuing decedent’s interests beck concluded that a lack of marketability discount of percent and a lack of control discount of percent should apply to the values derived in his valuation of fred jr ’s interests in the housing partnerships which would result in values as follows partnership value monroe dollar_figure clinton big_number rocky mount big_number charlotte big_number in addition to the partnerships in issue at the time of his death decedent and fred jr each owned percent of the stock of godley realty inc godley realty and decedent owned a percent interest and fred jr owned a 75-percent interest in concrete panel systems inc of north carolina cpsi in the notice_of_deficiency respondent determined that the value of decedent’s interest in godley realty was dollar_figure as of the valuation_date and the value of decedent’s interest in cpsi was dollar_figure as of the valuation_date respondent’s valuations of godley realty and cpsi were based in part upon the date balance sheets which reflect accounts_payable to the five in his trial testimony beck clarified that the compounding of these two discounts would produce a total discount of dollar_figure percent the parties have stipulated that these values are correct partnerships in issue at full face value as of that date as follows partnership godley realty cpsi monroe dollar_figure dollar_figure charlotte big_number big_number rocky mount big_number big_number clinton big_number none gma none big_number total big_number big_number as of date adjusted balance sheets of godley realty and cpsi showed accounts_receivable of the housing partnerships with godley realty and cpsi as payors as follows project godley realty cpsi monroe dollar_figure dollar_figure charlotte big_number big_number rocky mount big_number none clinton big_number none total big_number big_number in order to finance the acquisition and construction of charlotte monroe and rocky mount bonds were issued by the local public housing agency as the construction lender to secure the payment of the bonds the housing partnerships the local nonprofit housing development_corporation and a trustee entered into trust indentures requiring the creation of various trust funds including a the mortgage acquisition fund which shall be disbursed for the purpose of paying in full the construction note and acquiring an assignment of or satisfying and releasing the construction deed_of_trust or which shall be applied to the redemption of the bonds in the event of the failure to satisfy those requirements b the revenue fund into which all revenues shall be paid except as otherwise provided c the principal and interest fund to be funded monthly and which shall be held by the trustee for disbursal by the trustee from time to time solely for the purpose of paying the principal of an interest on the bonds and to pay the trustee’s fees from earnings thereon d the debt service reserve fund which shall be funded upon completion of construction from the mortgage acquisition fund in an amount equal to the debt service reserve requirement dollar_figure and shall subsequent to the completion of construction be disbursed by the trustee solely to pay the principal of premium if any and interest on the bonds e the insurance and tax escrow fund to be funded monthly from which the trustee shall pay the premiums of all insurance on the project required by this indenture and all taxes assessments or governmental charges except utility_services f the maintenance fund to be used upon the written request of the owner with the concurrence of the trustee for extraordinary maintenance g the replacement fund to be used upon written request of the owner with the concurrence of the trustee for extraordinary repair and replacement h the operating fund to be funded monthly which shall be disbursed to make monthly payments to the owner for operation of the project pursuant to the requirements of its then current budget the project reserve and surplus fund to receive any monies not required to be disbursed to any other fund or account j the bond redemption fund which shall be held in escrow and disbursed by the trustee solely for the purpose of paying the principal of and interest and redemption prices or premiums if any on the bonds called for redemption in advance of maturity as of date the balances of these trust funds were as follows monroe current trust funds dollar_figure noncurrent trust funds debt service fund big_number maintenance and replacements big_number total trust fund accounts big_number charlotte current trust funds ’ dollar_figure noncurrent trust funds debt service fund maintenance and replacements big_number project reserves big_number total trust fund accounts big_number rocky mount current trust funds dollar_figure noncurrent trust funds debt service fund big_number maintenance and replacements total trust fund accounts big_number big_number ‘the audited financial statements for monroe identify the current trust funds as consisting of the principal and interest fund the investment_interest fund and the revenue fund - - the financial statement for charlotte identifies the current trust funds as the principal and interest fund the tax insurance escrow and the depository fund ‘the financial statement for rocky mount identifies the current trust funds as the principal and interest fund the insurance and tax kscrow fund and the surplus fund clinton was not financed by bond issuance and is not subject_to these same reserve requirements however clinton was financed by a loan issued by the farmers home administration of the u s department of agriculture and the loan agreement required a maintenance and replacements reserve which as of date contained dollar_figure opinion the issue in this case is the fair_market_value for federal estate_tax purposes of decedent’s interests in the five partnerships under the regulations the value of property includable in decedent’s gross_estate is its fair_market_value at the alternate_valuation_date with adjustments prescribed under sec_2032 see sec_20_2031-1 estate_tax regs fair_market_value is defined for these purposes as the net amount which a willing purchaser would pay for the interest to a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-3 estate_tax regs fair_market_value is determined on the basis of the interest that passes at death see 674_f2d_761 9th cir 303_f2d_170 5th cir petitioner introduced the expert report of beck prepared for purposes of the present proceeding in addition the parties stipulated into evidence the expert reports that were prepared for the equitable distribution proceedings finally beck dvorak kaye and keith all testified as expert witnesses at trial expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate such opinions in light of the demonstrated qualifications of the expert and all other evidence of value in the record see 94_tc_193 we are not bound however by the opinion of any expert witness when that opinion contravenes our judgment see id we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion thereof see 86_tc_547 options we must first decide whether the value of each interest is limited by the option provision contained in each partnership_agreement petitioner claims that the fair_market_value of each partnership_interest is limited to the dollar_figure option_price or in the alternative that the option provision otherwise affects the value to some degree respondent takes the position that the option provision should be disregarded in determining the fair market values of decedent’s interests it is well settled that an option agreement may fix the value of a business_interest for federal estate_tax purposes if the following conditions are met the price must be fixed and determinable under the agreement the agreement must be binding on the parties both during life and after death and the agreement must have a bona_fide business_purpose and must not be a substitute for a testamentary_disposition see 69_tc_32 see also sec_20_2031-2 estate_tax regs respondent does not dispute that petitioner meets the first two conditions but challenges whether the option provision had a bona_fide business_purpose and whether it was a substitute for testamentary_disposition according to petitioner the option provision was inserted in each of the partnership agreements for the purpose of allowing fred jr to maintain control of the businesses without the possibility of interference from other family members the maintenance of family ownership and control constitutes a bona sec_2703 relating to the valuation of property subject_to options is not applicable to an agreement entered into before date unless there has been substantial modification since date see omnibus budget reconciliation act of publaw_101_508 sec e a stat the options in issue were executed before date and were not substantially_modified thereafter -- - fide business_purpose see estate of bischoff v commissioner supra pincite however even if we find that the option had a bona_fide business_purpose it will be disregarded if it served as a device to pass decedent’s interest to the natural objects of his bounty and to convey that interest for less than full and adequate_consideration see bommer revocable_trust v commissioner tcmemo_1997_380 estate of lauder v commissioner tcmemo_1992_736 see also sec_20_2031-2 estate_tax regs we find that the option provision in each of the partnership agreements represents a testamentary device to convey decedent’s interest to his son for less than full and adequate_consideration and therefore we disregard it in determining the value of those interests petitioner argues that the options were not a testamentary device because they were exchanged for full and adequate_consideration petitioner claims that the options were granted in exchange for allowing decedent to participate as a or percent partner in the partnerships without a substantial contribution either of cash or in_kind and that therefore decedent’s agreement to concede to fred jr all future appreciation exceeding dollar_figure was the product of a bona_fide arm’ s-length transaction that is fred jr testified at trial and petitioner argues on brief that fred jr ’s contribution to the partnerships substantially outweighed decedent’s namely that fred jr had the original idea of seeking hud contracts that fred jr mastered the hud bureaucracy and regulations encountered in the undertaking and that as managing partner fred jr did the lion’s share of the work in developing and managing the housing projects whereas decedent served merely as a sounding board thus petitioner’s argument goes decedent’s agreement to give the options to fred jr --in which decedent effectively gave up any future appreciation in the value of his interests exceeding the dollar_figure option_price and settled for a share of each partnership’s current operating income--was arm’s length and bona_fide given the vastly unequal contributions of father and son when both parties to the agreement are members of the same family and circumstances indicate that testamentary considerations influenced the creation of the option agreement we do not assume that the price as stated in the agreement was a fair one see bommer revocable_trust v commissioner supra estate of lauder v commissioner supra we first note that the fixed price of the option without any adjustment mechanism to reflect changing conditions invites close scrutiny if decedent and fred jr really engaged in an arm’s-length transaction in which it was decided that fred jr ’s greater contribution required decedent to give an option we believe the price of the option would have included an adjustment mechanism to account for future appreciation see bommer revocable_trust v commissioner supra the fact that the price was set at dollar_figure combined with - - the fact that the agreement was between a father and son strongly suggests that there was no arm’s-length bargain for the option_price but rather that the option was a testamentary device designed to pass decedent’s interest for less than adequate_consideration moreover the foregoing picture of the partners’ relative contributions is based almost entirely on fred jr ’s self-serving testimony at trial ’ in contrast to fred jr ’s efforts to portray the options in the instant proceeding as the product of an arm’s-length bargain in their sworn testimony in the eguitable distribution proceedings fred jr and decedent both characterized the options as gifts suggesting that both thought it was decedent who was giving something of value to fred jr not the other way around we note also that decedent’s second wife provided detailed credible testimony concerning decedent’s frequent trips on which she accompanied him to inspect each partnership property and attend to problems thereby discovered that decedent had an entire career’s worth of 7’ petitioner also called as a witness a hud official who corroborated fred jr ’s assertion that he was primarily responsible for the partnership’s dealings with hud however we note that in contrast to fred jr ’s emphasis in his testimony at trial in this case that the idea of developing hud-assisted housing projects was entirely his own when asked under oath years earlier in connection with the equitable distribution proceedings whose idea it had been fred jr testified that he could not recall the subsequent improvement in fred jr ’s recollection on this point in the instant proceeding--in a manner which serves his financial interests----casts doubt on the credibility of his other testimony in this proceeding --- - experience in the construction business and that fred jr ’s brother testified credibly that when decedent entered into a business venture he was almost always in charge--all of which tend to rebut fred jr ’s characterization of decedent’s role in the enterprise as minimal on balance we believe the evidence that the options were a substitute for a testamentary device outweighs any evidence of their bona_fide business_purpose in an unusual circumstance we have the sworn testimony of the grantor-decedent himself as to the options’ essentially testamentary purpose as well as the sworn testimony of the grantee to the same effect albeit a grantee who now testifies in changed circumstances that the options had a bona_fide business_purpose alternatively petitioner argues that even if the option provisions do not control the values of the partnership interests they nonetheless should be given significant weight in determining the values of decedent’s interests the regulations state that the option_price shall be disregarded in determining the value of a business_interest unless it is determined that the option represents a bona_fide business arrangement and not a substitute for testamentary_disposition sec_20_2031-2 estate_tax regs because we have determined that the option provision represents a substitute for testamentary_disposition the provision will be disregarded and -- - shall have no effect on the valuation of decedent’s interest for purposes of the federal estate_tax_valuation of the housing partnerships petitioner offered into evidence the expert report and testimony of beck regarding the fair_market_value of decedent’s interests in the housing partnerships beck applied a net asset approach under which the value of each partnership was estimated to equal each partnership’s equity in its real_estate_assets plus cash and accounts_receivable net of liabilities beck adopted the valuations of keith and dvorak of the real_estate and subtracted the mortgage balances as of date to determine each partnership’s equity in the real_property it held respondent did not present any expert testimony as to the value of the housing partnerships instead respondent called as a fact witness david archer archer the revenue_agent who had calculated the values used in respondent’s determination in the notice_of_deficiency to testify regarding his calculations there is no expert testimony in the record to support archer’s method of computing the asset and income values of the partnerships or his decision to average the two approaches in reaching his valuation conclusion respondent also called dvorak and keith the real_estate appraisers who valued the partnerships for the equitable distribution proceedings and who were relied upon by beck to testify as to their valuations of each - - partnership’s real_property on brief respondent challenges certain aspects of dvorak’s appraisal and argues for adjustments that would increase the value of the real_estate keith’s real_estate valuations are not challenged finally respondent challenges and proposes adjustments to various aspects of beck’s appraisal of the partnership entities value of the housing partnerships’ real_estate keith’s valuation estimates for the real_estate held by clinton dollar_figure and rocky mount dollar_figure are not disputed and we accept them for purposes of this case respondent does challenge various aspects of the approach used by dvorak to value the real_property held by monroe and charlotte we consider each dvorak’s report dvorak applied three general approaches in valuing the improved real_estate the cost approach the direct sales comparison market approach and iii the income approach the cost approach consisted of valuing the land of the subject property by examining comparable sales and valuing the improvements on the land by considering cost of construction taking into account depreciation and obsolescence the market approach consisted of examining sales of comparable properties to estimate the cost of the subject property the income approach consisted of discounting to present_value the future income stream of the subject property for a number of years into the -- - future and then capitalizing the residual or reversionary value using appropriately derived discount and capitalization rates the values determined by dvorak with respect to charlotte and monroe were as follows housing cost market income project approach approach approach charlotte dollar_figure dollar_figure dollar_figure monroe big_number big_number big_number ' the determinations under the market approach represent the average of a range estimated by dvorak the estimated range for charlotte was from dollar_figure to dollar_figure and the estimated range for monroe was from dollar_figure to dollar_figure dvorak believed that the income approach was the correct method for valuing the real_estate in question and relied on the other approaches only to confirm his income-based value thus his final appraised values for charlotte and monroe were dollar_figure and dollar_figure respectively respondent’s challenges a vacancy rate in calculating cash-flow dvorak reduced gross_income of the housing partnerships by percent as a vacancy allowance respondent challenges dvorak’s use of a 3-percent vacancy allowance arguing that in light of the hud guaranty to pay percent of the contract rent for months after a tenant vacates the 3-percent vacancy allowance is too high and that percent is appropriate we agree according to dvorak’s appraisals a vacancy allowance represents a reduction in potential rental - - income due to vacancies or uncollectibility dvorak normally would have used a 5-percent rate but he reduced it to percent because the risk of uncollectibility was low given that the federal government was the obligor with respect to most of the rent however although dvorak testified that he understood the actual vacancy rates were low and that there were usually waiting lists of tenants at monroe and charlotte he admitted that he was unaware of the hud guaranty to pay percent of the rent for months following a vacancy when he made the determination to use a 3-percent vacancy rate in light of dvorak’s view that the reduced risk of uncollectibility required a 2-percent adjustment to the vacancy rate we believe that the reduced risk of loss from short-term vacancies provided by the hud guaranty requires another 2-percent reduction in the vacancy rate assumption resulting in a vacancy rate adjustment of percent we note that a vacancy rate assumption of percent was used by keith whose expert reports are not disputed by either party in this proceeding ob rental rates respondent disputes dvorak’s use of an estimated figure for rental receipts on the grounds that it is less than actual rents because actual figures were not available to him when he did his appraisal originally for use in the indeed the owner could apply for additional payments beyond the first months - - equitable distribution proceedings dvorak used actual rental income from and estimated expenses for the same period and then inflated his net_income amounts pincite percent per year to produce estimates for this resulted in net operating income for charlotte of dollar_figure and for monroe of dollar_figure the record in the instant case contains income statements for charlotte and monroe including actual rents and expenses using actual rents as respondent urges but also using actual expenses---since both would presumably have been available toa hypothetical buyer and seller on the date valuation date--results in net operating income of dollar_figure for charlotte and dollar_figure for monroe in comparison with dvorak’s estimated amounts the difference is negligible and we see no need to modify dvorak’s results on the basis of this factor c capitalization rate finally respondent contends that net_income multipliers ’ applied by dvorak are erroneous because they exceed the range of multipliers identified from comparable sales we first note that dvorak’s method did not consist of a simple application of net_income multipliers dvorak calculated a discount rate to apply to cash-flow year by year for years and a capitalization rate to apply to cash-flow in the fifth year which he termed a dvorak actually used discount and capitalization rates a capitalization rate is the reciprocal of a net_income multiplier -- p7 - reversionary value he first calculated the reversionary value using the reversionary capitalization rate he then subtracted costs of sale then added this result to the cash-flow figure for year he then discounted to present_value the cash-flow figure for each of years following the date of valuation using the discount rate dvorak applied different discount and capitalization rates depending on whether he was assuming the existence of hud subsidies for charlotte the discount rate without the hud subsidies was percent and with the hud subsidies wa sec_15 percent the capitalization rate for the reversionary_interest wa sec_11 percent without and percent with hud subsidies for monroe the discount rate was percent without and percent with the hud subsidies the capitalization rate for the reversionary_interest was dollar_figure percent without and dollar_figure percent with hud subsidies he used higher rates for the hud- subsidized housing because he believed an investor would demand a greater rate of return due to the risk of losing the hud subsidies rather than attacking the specific method by which dvorak generated his discount and capitalization rates respondent argues that the rates should match the rates of the properties that dvorak used as comparables for his market method value in other words respondent looks at the market comparables examines their rates of return and criticizes dvorak’s income_method - - because his rate does not fall within the range of these amounts using net_income multipliers rather than discount or capitalization rates respondent calculates dvorak’s net_income multiplier for charlotte to be dollar_figure and argues that the correct net_income multiplier would fall in the range of dollar_figure to for monroe respondent calculates dvorak’s net_income multiplier to be dollar_figure and argues that the correct net_income multiplier would fall in the range of dollar_figure to there is no evidence in the record suggesting that the small sample of comparables used in dvorak’s market approach could be used to generate a reliable net_income multiplier or capitalization rate for purposes of an income valuation of the subject properties indeed the evidence shows just the opposite in his market approach dvorak found virtually all of the comparables to be superior to the subject in his income approach dvorak himself used a broad-based survey of investors to derive the required rate of return for an investor in the subject properties rather than simply looking at the rates of return for the very small sample of actual sales relied on by - - respondent in addition the dates of the sales used in the market approach ranged from to for the foregoing reasons we do not believe respondent’s criticisms of dvorak’s capitalization rates are well taken however our review of dvorak’s analysis causes us to question whether dvorak was justified in his use of higher discount and capitalization rates for hud-subsidized properties than for properties operating without hud subsidies we do not believe he was in dvorak’s view an investor in the subject properties would require a higher rate of return because of the risk of loss of the hud subsidies and the above-market rental income stream that such subsidies produced however dvorak offered no evidence or analysis to support the existence of or quantify the extent of any risk that hud subsidies on properties of this type might be lost the hud contracts covering the subject properties were generally for years yet dvorak asserted the purported risk only in conclusory fashion even if we were to accord some weight to his unsupported opinion regarding this risk we believe any such increase in risk would be offset by the decreased risk in comparison to non-hud-subsidized rental properties provided by the status of the federal government as obligor for most of the contract rents and ii the mandated trust fund accounts dvorak was valuing the subject property as of two dates and for purposes of the equitable distribution proceedings -- - which provided for reserves for a broad range of project expenditures including routine and extraordinary maintenance insurance taxes debt service etc dvorak acknowledged that he did not consider the trust funds in his valuation analysis on balance we believe the federal government’s liability for the rents and the existence of the trust funds provide support for a lower not a higher capitalization rate on this record therefore we conclude that the most appropriate capitalization rate is the lower one used by dvorak for the subject properties in the absence of hud subsidies final values based on adjustments to dvorak’s report incorporating the adjustments above we find that the value of the real_estate held by charlotte was dollar_figure and the value of the real_estate held by monroe was dollar_figure the following tables show the derivation of these values charlotte dvorak’s report year year year year year net operating income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash-flow big_number big_number big_number ‘big_number present value’ big_number big_number big_number big_number ‘1 even the lower_of dvorak’s two capitalization rates is arguably too high since it takes no account of the hud subsidies which tended to reduce the risk perceived by an investor in our view nevertheless in the absence of an evidentiary basis on which to compute the extent to which the capitalization rate should be adjusted downward we adopt the lower_of the two computed by dvorak --- - sum of present values dollar_figure estimated value dollar_figure ' this figure equals the reversionary value of dollar_figure plus the net operating income from year of dollar_figure the reversionary value eguals the net operating income from year dollar_figure divided by dvorak’s terminal capitalization rate of percent minus costs of sale of dollar_figure dvorak discounted to present_value using a 15-percent discount rate court’s adjustments year year year year year net operating income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash-flow big_number big_number present_value big_number big_number big_number big_number sum of present values dollar_figure estimated value dollar_figure ' these figures include the adjustment to the vacancy rate that we have concluded is appropriate from percent down to percent this caused an increase of dollar_figure percent of the rental income figure of dollar_figure each year in dollars the figures in the table are inflated to dollars using dvorak’s inflation rate of percent per year this figure equals the reversionary value of dollar_figure plus the net operating income from year of dollar_figure the reversionary value eguals the net operating income from year dollar_figure divided by our adjusted terminal capitalization rate of percent minus costs of sale of dollar_figure we discount to present_value using our adjusted percent discount rate - - monroe dvorak’s report year year year year year net operating income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash-flow big_number big_number big_number big_number present_value big_number big_number big_number big_number sum of present values dollar_figure estimated value dollar_figure ‘in contrast to his computations for charlotte dvorak did not inflate the net operating income figures for monroe by percent from year to year nor did he adjust the starting net operating income figure for inflation to state it in dollars dvorak gives no reason for failing to make these adjustments and for consistency we make them in the table that follows this figure equals the reversionary value of dollar_figure plus the net operating income from year of dollar_figure the reversionary value eguals the net operating income from year dollar_figure divided by dvorak’s terminal capitalization rate of dollar_figure percent minus costs of sale of dollar_figure dvorak discounted to present_value using a 14-percent discount rate court’s adjustments year year year year year net operating income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash-flow big_number big_number big_number big_number present_value big_number big_number big_number big_number sum of present values dollar_figure estimated value dollar_figure ' these figures include an adjustment to the vacancy rate that we have concluded is appropriate from percent down to percent this caused an increase of dollar_figure percent of the rental income figure of dollar_figure each year in dollars the figures in the table are inflated to dollars using dvorak’s inflation rate of percent per year and inflated at the same rate year by year - - this figure equals the reversionary value of dollar_figure plus the net operating income from year of dollar_figure the reversionary value eguals the net operating income from year dollar_figure divided by our adjusted terminal capitalization rate of dollar_figure percent minus costs of sale of dollar_figure we discount to present_value using our adjusted percent discount rate value of decedent’s interest in the housing partnerships beck valued decedent’s partnership interests using only the net asset approach under the theory that rental real_estate was the primary asset of the housing partnerships and the income- producing value of the partnerships is contained in the net asset value we agree the hypothetical investor would seek the income stream from the partnerships as going concerns but because the partnerships hold rental properties the income stream of the partnerships is reflected in the net asset value or income stream of the underlying properties see eg 79_tc_938 estate of smith v commissioner tcmemo_1999_368 a value based principally on the income stream is especially appropriate in this case we believe because the hud subsidies produced above-market rents and also in our view affect the capitalization rate that should be used to value the properties the impact of the subsidies is thus only captured in an income- based approach to valuation accordingly we find that an income-based value which takes into account the hud subsidies is the most appropriate method to value the housing partnerships - -- we therefore believe that beck’s reliance on dvorak’s appraisals which used an income approach to value the real_estate was in general proper beck’s report as earlier noted under beck’s net-asset approach the value of the partnerships was estimated to equal each partnership’s equity in its real_estate_assets as appraised by dvorak and keith plus cash and accounts_receivable net of liabilities beck’s appraisals of decedent’s interests in the housing partnerships before discounts were as follows charlotte real_estate value per dvorak appraisal dollar_figure less outstanding mortgage balance big_number real_estate equity big_number plus cash and accounts_receivable big_number less nonmortgage liabilitie sec_161 sec_338 partnership value big_number value of interest big_number the valuations of the accounts_receivable and accrued liabilities were based on audited financial statements dated date the financial statements were not yet prepared as of the performance of the appraisals and thus the reconstructed market income statements for were used for both the market analysis and the operational analysis monroe real_estate value per dvorak appraisal dollar_figure less outstanding mortgage balance big_number real_estate equity big_number plus cash and accounts_receivable big_number less nonmortgage liabilitie sec_117 sec_444 partnership value big_number value of interest big_number rocky mount real_estate value per keith appraisal dollar_figure less outstanding mortgage balance big_number real_estate equity big_number plus cash and accounts_receivable big_number less nonmortgage liabilities big_number partnership value big_number value of interest big_number clinton real_estate value per keith appraisal dollar_figure less outstanding mortgage balance real_estate equity big_number plus cash and accounts_receivable big_number less nonmortgage liabilities big_number partnership value big_number value of interest big_number beck then applied discounts to the values of the 50-percent interests in the housing partnerships for lack of control percent and for lack of marketability percent which would result in discounted values as follows value before discounted project discounts value charlotte dollar_figure dollar_figure monroe big_number big_number clinton big_number big_number rocky mount big_number big_number - - there are disputes concerning various aspects of beck’s analysis which we consider in turn a accounts_receivable the first issue to decide is whether it is appropriate to discount intercompany accounts_receivable petitioner argues that the value of certain accounts_receivable from godley realty and cpsi should be discounted in valuing the underlying assets of the housing partnerships petitioner’s theory is that discounting is required to reflect the risk of nonpayment in particular because there were no promissory notes or collateral for the partnerships’ receivables we believe petitioner’s argument for discounting the accounts_receivable is unpersuasive the accounts_receivable in question were not secured because they were from related parties generally speaking accounts_receivable and payable between related parties are disregarded in a valuation of the commonly controlled entities that is they are either all counted at face value or all eliminated producing in either case a wash beck petitioner’s own expert on valuation of business entities so testified moreover beck valued the accounts_receivable of each housing partnership at face value in his expert report which petitioner has submitted under rule f in support of its position in conformance with the general_rule respondent allowed the corresponding accounts_payable of godley realty and cpsi at full face value in reaching an agreement with petitioner -- - as to the valuations of those entities for federal estate_tax purposes which valuations the parties have stipulated are correct accordingly we conclude that the accounts_receivable of the housing partnerships should be valued at face value and we make no adjustment to beck’s report in this respect ’ b_trust fund accounts beck assigned no value to the trust funds established and maintained under the financing arrangements of the housing partnerships on the grounds that maintenance of the funds was essentially a prerequisite for the hud subsidies and therefore the funds were not available to a purchaser of decedent’s interest it is respondent’s contention that the trust funds are includable in the net asset value of the partnerships at their full face value as of date although we disagree with respondent’s approach we also do not believe that beck has fully accounted for the value supplied by the trust funds we petitioner also argues with respect to godley realty that its accounts_receivable were not actually accounts_receivable that is petitioner argues that they were not amounts owed by godley realty to each housing partnership but rather were distributions from godley realty before it was incorporated to decedent and fred jr and were incorrectly recorded as receivables held by the housing partnerships we reject this argument for a number of reasons first the supporting evidence is at best vague and imprecise second in contradiction to this position petitioner submitted an expert report that treated these amounts as accounts_receivable finally petitioner allowed respondent to treat the corresponding amounts as accounts_payable in the hands of godley realty which resulted in their treatment as liabilities at face value when respondent and petitioner reached agreement on the valuation of godley realty -- - believe respondent is correct in arguing that the trust funds would have some value to a purchaser of an interest in the housing partnerships as the existing funds could eventually be used to defray expenses that the partnerships would otherwise incur however viewed from this perspective the funds would have to be discounted to present_value because the circumstances and timing for their use are subject_to strict controls the appropriate discounting would vary with each fund depending upon the terms governing its use and the record in this case provides an insufficient basis on which to estimate such discounting in these circumstances we think the trust funds are best viewed as analogous to working_capital the trust funds had to be maintained by the partnerships in order to retain the hud subsidies the funds were thus essential to producing the above- market rental income stream earned by the partnerships not unlike the working_capital necessary for any going concern to produce an income stream since we are valuing the partnerships as operating businesses we consider the trust accounts not as liquid_assets which might be proper if we were considering liquidation value but rather as components of working_capital necessary to continue the income stream of the partnerships but otherwise unavailable to an investor in the partnerships however the trust funds have some value to an investor as reserves they make the housing partnerships less risky than other partnerships similarly situated that do not have such trust -- -- funds thus we believe an investor would require a lower rate of return from the partnerships with the trust funds for this reason we believe the trust funds are best accounted for by means of a reduction in the otherwise applicable capitalization rate we have done so earlier in this analysis where we rejected dvorak’s position that an increase in the capitalization rate was warranted by the risk of loss of the hud subsidies we concluded there that any such risk was offset by a reduction in risk produced by the trust funds on this record we believe such an adjustment to the capitalization rate is the best means to account for the effect that the trust funds would have on the price that a hypothetical buyer would pay for decedent’s interest in the housing partnerships we have considered whether a similar adjustment to take into account the trust funds is warranted in the case of keith’s appraisals of the clinton and rocky mount properties and conclude that it is not first in the case of clinton that partnership held only a maintenance reserve of dollar_figure which we believe would not have been a material consideration in a hypothetical sale the rocky mount partnership however did not hold trust funds of a magnitude similar to those of charlotte and monroe nonetheless we note that keith ultimately relied on his market-- based value rather than his income-based value in reaching his conclusion regarding rocky mount keith’s market-based value for rocky mount was dollar_figure while his income-based value was dollar_figure in calculating his income-based value keith used a discount rate of percent if we adjust this rate to percent as we did in the case of dvorak’s charlotte report the value under keith’s income approach would be dollar_figure rounded to dollar_figure equal to the value under keith’s market-based approach and to keith’s final value we note again that respondent has accepted this value and find that any adjustment to keith’s discount rate to reflect the existence of the trust funds would not alter the final value of keith’s rocky mount continued c discounts the final issue we must resolve is the extent to which discounts may apply to the interests being valued beck applied a lack of control discount of percent to decedent’s interests in the housing partnerships because of the irrevocable designation of fred jr as managing partner thereof in beck’s opinion this irrevocable designation effectively surrenders a degree of control which would otherwise be held by a 50-percent general_partner and therefore places decedent’s interest in the position of a minority partner interest we disagree a minority discount will apply where a partner lacks control indicated by such factors as the inability to participate in management to direct distributions or to compel liguidation or withdraw from the partnership without the consent of the controlling_interest see 69_tc_32 degree of control is the critical factor in deciding whether the minority discount applies and the amount of the discount if any see id we find that the terms of the partnership agreements do not reduce decedent’s interests to the level of minority interests the partnership agreements for the housing partnerships contain restrictions on a partner’s right of liquidation termination and withdrawal but the restrictions apply equally to all m4 continued appraisal - al --- partners day-to-day management decisions are in the hands of the managing partner but major decisions require approval of partners owning percent of the partnership’s interests the term major decisions is broadly defined under the partnership agreements so as to include nearly any decision other than routine daily operational matters including the acquisition and sale of partnership property financing expenditures in excess of dollar_figure entering major contracts or any other decision or action which materially affects the partnership or the assets or operation thereof also annual distributions of net cash-flow are required under the partnership agreements giving the holder of decedent’s interest the right to require distributions beck argues that the partnership agreements give the managing partner fred jr absolute discretion in establishing ‘reserves for replacement of assets or to cover contingencies’ essentially allowing him to nullify the provision requiring annual distributions of cash we believe beck gives an overly expansive reading of the managing partner’s discretion regarding reserves although fred jr had discretion we do not believe the other partners would lack recourse if this discretion were used to cut off otherwise available cash distributions moreover the discretion to establish such reserves was listed as an item of day-to-day management suggesting a limited scope to that right when read in the context of the entire partnership_agreement we do not believe the managing partner’s discretion to establish - -- reserves confers the absolute power suggested by beck thus we conclude that the terms of the agreements do not restrict control to the extent of a minority interest petitioner argues in the alternative that fred jr had virtual control_over the housing partnerships because of his options to buy decedent’s interests as previously discussed the options must be disregarded in valuing those interests beck also determined that a lack of marketability discount of percent should apply because there was no ready market for the housing partnership interests and a seller would necessarily suffer a period of illiquidity respondent concedes on brief that a lack of marketability discount of to percent is appropriate but only where the income approach to valuation is employed however as previously discussed in this case the income and net asset values are intertwined moreover to calculate the values in the notice_of_deficiency archer used a lack of marketability discount for both asset and income-based values of the housing partnerships further we believe that beck makes a persuasive case that decedent’s interests would not be readily marketable he notes that they would be subject_to the irrevocable designation of fred jr as managing partner beck also cited the provisions in the partnership agreements that grant a right_of_first_refusal to nonselling partners and give them days to accept or reject the offer to sell which he interpreted as forcing a period of illiquidity on every selling -- - partner in light of all the facts and circumstances and respondent’s concession we find that a 20-percent lack of marketability discount is appropriate for the reasons previously outlined we believe beck’s analysis should be modified to include our adjustments to dvorak’s appraisals of the charlotte and monroe real_estate to eliminate his 15-percent minority discount and to apply a rather than 25-percent marketability discount using beck’s methodology as modified results in the following values which we find are correct charlotte real_estate value per modified dvorak appraisal dollar_figure less outstanding mortgage balance big_number real_estate equity dollar_figure plus cash and accounts_receivable big_number less nonmortgage liabilitie sec_161 sec_338 partnership value big_number value of interest big_number less marketability discount big_number correct value big_number monroe real_estate value per modified dvorak appraisal dollar_figure less outstanding mortgage balance big_number real_estate equity dollar_figure plus cash and accounts_receivable big_number less nonmortgage liabilitie sec_117 sec_444 partnership value big_number value of interest big_number less marketability discount big_number correct value big_number rocky mount real_estate value per keith appraisal dollar_figure less outstanding mortgage balance big_number real_estate equity dollar_figure plus cash and accounts_receivable big_number less nonmortgage liabilities big_number partnership value big_number value of interest big_number less marketability discount big_number correct value big_number clinton real_estate value per keith appraisal dollar_figure less outstanding mortgage balance real_estate equity dollar_figure plus cash and accounts_receivable big_number less nonmortgage liabilities big_number partnership value big_number value of interest big_number less marketability discount big_number correct value big_number gma the fifth partnership at issue is gma which is different from the housing partnerships decedent and fred jr formed gma because hud required a separate partnership to manage the housing partnerships gma received a management fee from each of the housing partnerships equal to percent of rental income gma held no fixed assets and its only significant expense was salary it paid to decedent and fred ur in valuing gma respondent introduced the report of kaye who valued gma for fred jr ’s former spouse in the equitable distribution proceedings petitioner introduced the report of beck who valued gma for fred jr in the earlier proceedings kaye used an income approach under which he capitalized an - - after-tax_income figure using a capitalization rate derived from comparisons with large publicly traded real_estate management companies he found the value of gma as a whole to be dollar_figure beck on the other hand believed that the value of gma was intrinsically tied to the value of the four housing partnerships further he argued that because gma had no fixed assets and its only assets were accounts_receivable from the housing partnerships its value was simply equal to the net realizable accounts_receivable as of date the time closest to the valuation_date for which figures were available we agree with beck’s assertion that the value of gma was tied to the value of the housing partnerships but we disagree with his conclusions as to the value of gma he failed to recognize that the hypothetical buyer investing in gma would not merely be buying the accounts_receivable on a particular date but instead would be buying the income stream attributable to percent of the rental income of each of the four housing partnerships minus expenses associated with managing the housing partnerships thus we reject beck’s approach altogether petitioner makes no specific challenges to the income approach used by kaye rather petitioner makes two arguments 's we note that in the notice_of_deficiency respondent determined the value of decedent’s 50-percent interest in gma to be dollar_figure by proffering kaye’s report respondent has apparently abandoned the position that decedent’s interest in gma has a value any greater than dollar_figure percent of dollar_figure -- - that kaye valued the partnership as a whole rather than decedent’s interest and that discounts for lack of control and lack of marketability apply and that the fact that gma’s value depended on the value of the housing partnerships should be taken into consideration with respect to discounts we apply the same discounts and for the same reasons that we applied in the case of the housing partnerships respondent concedes a lack of marketability discount of to percent with respect to gma petitioner has not demonstrated that a greater discount applies and we accordingly apply a discount of percent for lack of marketability further petitioner has not demonstrated that a minority interest discount applies given that fred jr and decedent each held 50-percent partnership interests and there is no evidence that fred jr controlled gma to a greater extent than the housing partnerships with respect to whether kaye’s valuation approach took into account the relationships between gma and the housing partnerships we believe it did kaye was aware of the relationship and he knew that gma’ss income consisted of accounts_receivable generated by the management fees equal to percent of rental income paid_by the housing partnerships moreover kaye’s approach used actual income figures of gma we believe the partnership_agreement of gma is not in the record a7 - kaye sufficiently considered the value of gma in relation to the housing partnerships using kaye’s value of dollar_figure and applying a discount of percent for lack of marketability we find that decedent’s percent interest in gma was worth dollar_figure to reflect the foregoing decision will be entered under rule
